Citation Nr: 0722164	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from January 1964 to 
December 1965, and from March 1966 to July 1967.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2003 rating decision issued by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned an effective date of October 8, 
2002.

The Board notes that the appellant submitted a Notice of 
Disagreement (NOD), in April 2004, as to the issue of waiver 
of indebtedness.  He also requested a personal hearing on 
that issue.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has assigned an effective date of October 8, 2002 
for the grant of service connection for PTSD.

2.  In a June 2000 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; the appellant was notified that same month, but did not 
appeal.

3.  The appellant did not meet all of the required elements 
for the establishment of service connection for PTSD prior to 
October 8, 2002.


CONCLUSIONS OF LAW

1.  The June 2000 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006). 

2.  The criteria for assigning an effective date earlier than 
October 8, 2002 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.303, 3.304, 3.309, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his PTSD service connection claim by 
correspondence dated in March 2003.  That document informed 
the veteran of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection for 
PTSD.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any such late notice requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, private and VA medical records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Dingess, the Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO never advised the appellant as to the 
determinations of schedular ratings and the assignment of 
effective dates, the appellant is disagreeing with the 
effective date assigned to his PTSD disability.  This would 
indicate he is fully aware that when a benefit is awarded, an 
effective date is assigned.

The claim on appeal, for an earlier effective date, is a 
"downstream issue" from the claim for service connection for 
PTSD.  In this type of circumstance, if the claimant has 
received a VA notice letter for the underlying claim and 
raises a new issue following the issuance of the rating 
decision, here, a claim for an earlier effective date, VA is 
not required to issue a new notice letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case (SOC) if the 
disagreement is not resolved.  Id.  The RO did issue such an 
SOC in March 2004.  Furthermore, because the appellant cannot 
obtain an earlier effective date, he cannot be prejudiced in 
receiving a VA notice letter after consideration of the claim 
on appeal.  For these reasons, the appellant has not been 
prejudiced by the timing of a fully-compliant VA notice 
letter.  Therefore, there is no duty to assist that was unmet 
and the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.  Otherwise, in the 
case of evidence from a private physician, date of receipt of 
any record or report will be accepted as the date of receipt 
of a claim.  38 C.F.R. § 3.157(b)(2).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

On January 27, 1999, the RO received a VA Form 21-4138 
(Statement in Support of Claim), in which the appellant, in 
part, presented a claim of entitlement to service connection 
for PTSD.  In June 2000, the appellant was informed by the 
Atlanta, Georgia RO that his claim of service connection for 
PTSD had been denied.  There is no indication that the letter 
was not delivered by the Post Office, nor is there any 
allegation of record that the appellant did not receive that 
notice letter.  The record indicates that all of the 
foregoing correspondence was forwarded to the appellant at 
the address he provided with his application for service 
connected compensation.  Because these letters have not been 
returned as undelivered, the law presumes the appellant 
received them, in the absence of clear evidence to the 
contrary.  See Davis (Fred) v. Principi, 17 Vet. App. 29, 37 
(2003); Leonard v. Brown, 10 Vet. App. 315, 316 (1997); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  It is 
therefore presumed that the letters were received by the 
appellant.  

The letter also informed the appellant that he could appeal 
the decision at any time within one year from the date of the 
letter.  No further communication was received by the RO from 
the appellant concerning his claim for PTSD.  The appellant 
did not appeal the June 2000 denial of service connection for 
PTSD within one year.  That rating decision is final.  38 
U.S.C.A. §§ 7104, 7105.  Consequently, the receipt of new and 
material evidence was required to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The next communication from the appellant relating to PTSD 
was received on February 11, 2003, when his representative 
submitted a letter requesting the reopening of the 
appellant's claim for service connection for PTSD.  Attached 
to that letter was a report from a non-VA physician that 
contained a diagnosis of PTSD for the appellant.  That report 
was dated January 28, 2003.  The RO subsequently obtained VA 
outpatient treatment records that revealed the appellant was 
given a diagnosis of PTSD on October 8, 2002.  In this case, 
the October 2002 VA medical evidence of a diagnosis of PTSD 
constituted an informal claim for service connection for 
PTSD.  A formal claim for service connection for PTSD was 
received in February 2003, which was within one year of the 
October 2002 informal claim and therefore must be treated, 
for effective date purposes, as having been filed in 
connection with the claim.  38 C.F.R. § 3.156(b).

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the claim for service 
connection for PTSD was not filed until February 2003, more 
than one year after the appellant's separation from service.  
Therefore, the effective date for service connection cannot 
be the day after the appellant's separation from service.

The effective date for service connection also cannot be the 
date the appellant's original application for benefits was 
received by the RO, January 27, 1999.  Clearly, the 
appellant's claim for service connection for PTSD was 
disallowed in the June 2000 rating action.  The notice letter 
clearly stated that he had one year from the date of the 
denial to appeal; he did not submit any communication 
whatsoever concerning PTSD within the next year.  This rating 
decision is now final.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

The issue of service connection for the appellant's PTSD 
disability was actually a claim to reopen the issue of 
entitlement to service connection for PTSD that was 
eventually granted on the basis of the submission of new and 
material evidence that showed a current diagnosis of PTSD.  
The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  In this case, the October 8, 2002 VA diagnosis of 
PTSD was viewed by the RO as an informal claim to reopen the 
issue of entitlement to service connection for PTSD.  
However, there is nothing in the evidence of record submitted 
between January 1999 and October 2002 that could be construed 
as a claim to reopen the PTSD service connection claim.  

In addition, the appellant has not raised a claim of clear 
and unmistakable error (CUE) as to any RO decision.  Nor has 
he alleged that he submitted an appeal of the June 2000 
denial or that he submitted a claim to reopen dated before 
October 8, 2002.  The claims file is devoid of any 
communication from the appellant dated after the January 1999 
application for benefits and before the October 8, 2002 
informal application for benefits.  Therefore, review of the 
RO's June 2000 determination is not currently possible and 
there is no indication of the existence of any informal or 
formal claim to reopen dated before October 8, 2002.  Thus an 
effective date earlier than the currently assigned date is 
not available.

The assignment of an effective date earlier than October 8, 
2002 is also not warranted even when, arguendo, the claim for 
service connection for PTSD is viewed as an original claim.  
As stated above, the general effective date provisions of an 
award of disability compensation based on an original claim 
for direct service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Because October 8, 2002 is the date of VA 
outpatient treatment during which it was first medically 
determined that the appellant had a diagnosis of PTSD, the 
earliest date that may be assigned is October 8, 2002.  
Nothing in the pertinent statute or regulations provides for 
any earlier date than that assigned by the RO.

Therefore, because the RO has granted benefits as of the date 
the appellant first had VA treatment with a diagnosis of 
PTSD, it has already assigned the earliest possible effective 
date for the grant of such benefits.  In light of the 
foregoing, the October 8, 2002 date must be accepted as the 
date of claim for purposes of determining an effective date 
for the grant of service connection.


ORDER

Entitlement to an effective date earlier than October 8, 
2002, for the award of service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


